DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-10) in addition to the newly added claims 17-19 in the reply filed on 05/25/2021 is acknowledged. The traversal is on the ground(s) that search of all the groups will not impose any burden on the Examiner.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification; the inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and prior art applicable to one invention would not likely be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL. The non-elected claims 11-16 are withdrawn from prosecution in the application.

Drawings
The drawings are objected to because figure 3 appears to be mislabeled, the feature labelled “101” as the cooling channel is in error and therefore should be labeled  “130” (see figure 1 and the specification page 11, line 32).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first side and the second side of the cooling channel recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities: based on the labels in figure 5, it appears that in the specification page 18, line 13, “evaporator 174” should be replaced with “evaporator 175”. Appropriate correction is required.

Claim Objections
Claims 1, 4 and 11-16 are objected to because of the following informalities: 
          Claims 1 and 4 includes the phrase “can be guided”; and “can be arranged” or “can be formed” respectively, however because these phrases are not positive recitations, they should be replaced with --is guided--, and --is arranged-- or --is formed-- respectively. 
Claims 11-16 are objected to because of the following informalities: because these claims are non-elected per the response to the restriction requirement filed on 05/25/2021, their status identifiers should be (withdrawn).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, recites the limitation “wherein the metal plate (115), the cooling channel (130) and the at least one element (150, 151) are in the circumferential direction of the at least one element (150, 151)”. It is unclear as to what this limitation mean or what it is intended to encompass because it appears to compare the position of metal plate (115), the cooling channel (130) and the at least one element (150, 151) relative to the at least one element (150, 151) itself  which is part of the group. The claims is rendered indefinite because it does not set forth two relative positions for the at least one element (150, 151) to allow said position comparisons to be made. The scope of the claim is therefore unascertainable.

Claim Interpretation
8.	Claim 1, recites the limitation “a metal plate (115) with a first side and a second side and a cooling channel (130) for a cryogenic gas”. Because the claimed first side and second side of the claimed metal plate are not shown in the drawing or clearly 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3, 7-10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Patent No. 4,664,689).
	Regarding claims 1 and 17, Davis teaches a cooling device (see figure 1 , abstract and column 2, line 65 – column 3, line 34) for cooling an element  or an optical fiber (11, see figure 1, abstract and column 2, line 65 – column 3, line 34) passing through said cooling device (see figure 1), said cooling device comprising: a metal plate (reads on the elongated central enclosure 13 see figure 1 and column 3, line 5-column 4, line 46) with a first side (read inner side or surface  1, of  the elongated central enclosure 13, see figure 1 and column 3, lines 35-41) and a second side (reads on the outer side or surface of the elongated central enclosure 13, see figure 1)   and a cooling channel (reads on the channel defined by the inner surface of the elongated central enclosure 13, see figure 1 and column 3, line 5-column 4, line 46) for a cryogenic gas 
Regarding claim 2, Davis in figure 1 shows an opening formed along the extension wall (7) of the cooling channel configured for discharging the cryogenic gas from the cooling channel to a region above the first side of the metal plate or the inner surface 1, of the elongated central enclosure 13, thereby showing or meeting substantially all aspects of the claim.
    Regarding claim 3, Davis in figure 1 shows at least the optical fiber (11) entry orifice (12) into the cooling channel provided through the restriction plate (8) disposed above the cooling channel of the cooling device; thereby showing or meeting substantially all aspects of the claim.
	Regarding claim 6, Davis in figure 1 shows a cooling channel defined by the 

claimed pipeline.
             Regarding claim 7, Davis teaches an element or an article worked upon that is an optical fiber that meets the requirement of a strip (11, see abstract, figure 1 and column 3, lines 5-16 and column 4, lines 1-6). 
	Regarding claim 8, Davis teaches a cryogenic gas that comprises liquid and/or gaseous nitrogen (see column 3, lines 63-68).  
            Regarding claim 9, Davis teaches a cooling device (see figure 1 and abstract), further comprising an external housing (16, see figure 1 and column 3, lines 42-62), in which the metal plate or a metal plate (reads on the elongated central enclosure 13 see figure 1 and column 3, line 5-column 4, line 46)  and the cooling channel (i.e. the channel defined by the inner surface of the elongated central enclosure 13, see figure 1 and column 3, line 5-column 4, line 46)  are arranged, wherein the metal plate, the cooling channel and the one element  or optical fiber (11, see figure 1) surrounded circumferentially by an insulation housing (6, see figure 1 and column 3, lines 42-52) of thermally insulating material, and with the insulation housing only connected to the external housing (16) at discrete locations (see figure 1). 
	 Regarding claim 10, Davis in figure 1 shows an external housing (16) encasing the insulation housing (6) to form a unit piece elongated tubular structure circumferentially surrounding the cooling channel, thereby meeting or encompassing the scope of the claimed bottom part and cover part of the claimed cooling device.
          Regarding claims 18 and 19, Davis teaches an element or an article worked upon  
that is an optical fiber which meets the requirement of strip (11, see abstract, figure 1 
.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent No. 4,664,689).
Regarding claim 4, Davis in figure 1 shows at least an outer enclosure (16) which reads on the claimed metal cover plate arranged above the metal plate or the elongated central enclosure 13 in such a way that the cooling channel for the element or the optical fiber (11) is disposed within the metal plate and both disposed within the cover plate or the external housing (16) but not the cooling channel formed between the metal 

arrangement of parts absent any evidence to the contrary only constitutes rearrangement of parts or position shifting of parts. Furthermore , it is well settled that that rearrangement or shifting the locations of components shown by the prior art to any other equally useful location(s) would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. See MEP 2144.04 VI. In this instant case and on the basis of the teachings of Davis, selection to arrange the metal plate, the cooling channel and the cover plate in any desired arrangement to include that being claimed with a reasonable expectation of successfully cooling the claimed strip or wire would have been a modification obvious to one of ordinary skill in that art at the time the invention was made.
	Regarding claim 5, Davis in figure 1 shows cooling channel at least sectionally extends from an exit side (16) of the optical fiber or the element to be cooled (11) to an entry side (14) thereof in a straight manner and not on a winding manner as claimed. However said different only lies in the shape of the cooling channel, furthermore it is well settled that that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also see MPEP 2144.04.IV.B. In this instant case, the straight cooling channel of Davis equally ensures optimal and rapid cooling of the optical fiber (see abstract).    
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to 

(US 4,437,870) and Linden et al. (US 4,966,615) are also cited in PTO-892.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733